612 S.E.2d 304 (2005)
279 Ga. 298
In the Matter of John L. WELSH II.
No. S05Y1100.
Supreme Court of Georgia.
April 26, 2005.
Lyle Kilvington Porter, Lawrenceville, for Welsh.
K. Gene Chapman, William P. Smith, III, Gen. Counsel, for Appellee.
PER CURIAM.
This matter is before the Court on Respondent John L. Welsh, II's Petition for Voluntary Discipline. In the petition Welsh admits that he entered a plea of guilty to three misdemeanor counts of violating OCGA § 16-7-21 (criminal trespass) in the Superior Court of Gwinnett County. Welsh filed his petition under Bar Rule 4-227(b) before the filing of a formal complaint.
The trespass arose from Welsh's representation of a client in a divorce case and occurred when Welsh attempted to assist his client in gaining access to marital property to which the client was legally entitled under the parties' settlement agreement. Welsh was sentenced to 36 months on probation, $1,000 fine, and general and special conditions of probation that include the filing of this petition and agreement to suspension of his license to practice law for a period of 12 months. Welsh avers that he will no longer engage in the practice of law beginning on or *305 before April 26, 2005 and asks that the 12-month suspension commence on the date of the order accepting his petition or on April 26, 2005, whichever date first occurs. The State Bar filed a response to the petition stating that the facts and conduct to which Welsh admits authorizes the imposition of discipline, and it recommends that the Court accept Welsh's petition.
We conclude that it is in the best interests of the Bar and the public for this Court to accept Welsh's petition for voluntary discipline. Accordingly, Respondent John L. Welsh II hereby is suspended from the practice of law in the State of Georgia for a period of 12 months from the date of this order. He is reminded of his duties under Bar Rule 4-219(c).
Twelve-month suspension.
All the Justices concur.